FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of February HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ The following is the text of an announcement issued locally in Malta on 24February2014 by HSBC Bank Malta p.l.c., a 70.03% indirectly held subsidiary of HSBCHoldingsplc. 24 February 2014 HSBC BANK MALTA p.l.c. 2 Review of Performance ·Significant strengthening of capital ratio. Capital adequacy ratio increased to 12.9% at 31 December 2013, compared with 12.4% at 31 December 2012. Core tier 1 ratio of 9.4% at 31 December 2013 compared with 8.3% as at 31December 2012. · Cost efficiency ratio held steady at 49.9%, compared with 49.0% in 2012. · Profit before tax of €90m for the year ended 31 December 2013 - a decrease of €5m, or 5%, compared with €95m in 2012. · Profit attributable to shareholders of €59m for the year ended 31December2013 - down €3m, or 5%, compared with €62m in 2012, resulting in earnings per share of 20.1 cent, down 5%. · Net loans and advances to customers were €3,301m at 31 December 2013, down €53m or 2% compared with €3,354m in 2012. Gross new loans of €597m, up €90m or 18% on prior year. · Customer accounts were €4,518m at 31 December 2013 - in line with prior year. · Return on equity for the year ended 31 December 2013 was 13.9%, compared with 15.4% in 2012. Commentary HSBC Bank Malta p.l.c. delivered a resilient performance for the year ended 31December 2013 against a challenging economic backdrop. As a result of the combination of the continuing difficult market conditions in Europe, the low interest rate environment, costs associated with regulatory changes both at home and abroad and a subdued local economy, reported profit before tax of €90m declined by 5%, or €5m compared to 2012. The fall in 2013 results reflected lower levels of net interest income and a lower contribution from the Life Insurance Company which had benefitted from favourable equity markets in 2012 which was not repeated in 2013. All three main business lines, Retail Banking and Wealth Management, Commercial Banking and Global Banking and Markets, remained profitable during the year. Net interest income reduced by 6% to €125m compared with €133m in 2012. The fall in interest income reflected a tightening in interest margin on lower average lending balances and a decline in interest earned on investments as the proceeds of higher yielding maturing bonds were re-invested at lower rates. This was partially offset by lower cost of funds as customers migrated to more liquid but lower yielding short-dated deposits. Net fee and commission income of €30m was broadly in line with 2012. HSBC Life Assurance (Malta) Ltd. reported a profit before tax of €13m compared with €18m in 2012. The results in 2012 benefited from higher investment returns in a more favourable equity market. A net gain of €4m was reported as a result of a re-positioning of the investment portfolio. Operating expenses of €93m were €3m or 4% lower compared to the previous year which included a €6m provision in relation to a staff early voluntary retirement scheme. Excluding this item, expenses rose by 3%. The increase of €3m, or 8% in administrative expenses reflected an increased cost of compliance, regulatory projects and security and fraud-risk related costs. Sustainable cost savings from the simplification and re-engineering of processes funded continuing investment to improve technology. The cost efficiency ratio was 49.9% compared to 49.0% in 2012. Net impairment provisions of €3m were lower compared with the €5m in 2012. Overall asset quality remains acceptable with a high percentage of tangible security held for the overall loan portfolio. Net loans and advances to customers at €3,301m were €53m lower than at 31December 2012. The demand for new commercial loans from customers remained subdued as commercial customers have used surplus cash to repay borrowings and delay investments in times of uncertainty. However, there are early indications of an increase in activity in the beginning of 2014. The residential mortgage portfolio continued to record steady growth. Gross new business lending to customers amounted to €597m (2012: €507m) reflecting the bank's continued support of the local economy. Customer deposit levels at €4,518m were broadly unchanged despite continued competitive pressures. The bank's available-for-sale investments portfolio remains well diversified and conservatively positioned. The bank's liquidity position is strong with an advances-to-deposits ratio of 73% compared with 74% at 31 December 2012. The bank continued to strengthen its total capital ratio to 12.9% as at the end of year and the tier 1 capital ratio improved to 9.4%. In December 2013, the Malta Financial Services Authority's revised Banking Rule 09 (BR09) came into effect, with the ultimate aim of increasing the level of bank reserves. BR09 requires the bank to hold a Reserve for General Banking Risk, calculated as a percentage of non-performing loans. This reserve is required to be funded from planned dividends. Under the three year transitionary rules, the bank has set aside €4m in 2013 (40% of the currently estimated reserve). The remainder will be set aside in two equal instalments over the next two years. As a consequence, it is anticipated there will be lower levels of distributions made to shareholders over the next three years. During 2alta will be participating in the European Central Bank ('ECB') comprehensive assessment that includes an asset quality review ('AQR') and a stress test. In 2013, the bank analysed the impact of several stress scenarios, including several different macroeconomic scenarios. The results of this analysis indicated that the bank would remain adequately capitalised. Mark Watkinson, Director and Chief Executive Officer at HSBC Malta, said: "In a year of considerable challenges, we have continued to deliver resilient results for our shareholders. Global conditions look to remain difficult for the medium term, however we are starting to see green shoots of growth as the market becomes more optimistic. We continue to look for growth opportunities both in Malta and also in the wider global market place where HSBC Malta is well positioned to connect our customers to some 74 other countries in which HSBC, one of the world's largest financial groups, operates. "I would like to take this opportunity to thank our staff, directors and shareholders for their continuedcommitment, hard work and support during 2013." The Board is recommending for the approval of the Annual General Meeting a final gross dividend of 5.2 cent per share (3.4 cent net of tax). This will be paid on 25April2014 to shareholders who are on the bank's register of shareholders at 17March 2014. The Board is also recommending a bonus issue of one share for every nine shares held by shareholders on the bank's share register as at close of business on the 29 April 2014 by capitalisation of reserves amounting to €10m increasing share capital from €87m to €97m. Statements of Profit or Loss for the year 1 January 2013 to 31 December 2013 Group Bank €000 €000 €000 €000 Interest and similar income - on loans and advances, balances with Central Bank of Malta, Treasury Bills and other instruments - on debt and other fixed income instruments Interest expense Net interest income Fee and commission income Fee and commission expense Net fee and commission income Dividend income - - Trading profits Net income from insurance financial instruments designated at fair value - - Net gains on sale of available-for-sale financial investments Net earned insurance premiums - - Net other operating (expense)/income Total operating income Net insurance claims incurred and movement in policyholders' liabilities - - Net operating income Employee compensation and benefits General and administrative expenses Depreciation Amortisation Net operating income before impairment charges and provisions Net impairment on financial assets Net provisions for liabilities and other charges 52 52 Profit before tax Tax expense Profit for the year Profit attributable to shareholders Earnings per share 20.1c 21.1c 19.3c 21.1c Statements of Other Comprehensive Income for the year 1 January 2013 to 31 December 2013 Group Bank €000 €000 €000 €000 Items that may be reclassified to Profit or Loss: Available-for-sale investments: - fair value gains - fair value gains transferred to profit or loss on disposal - income taxes Items that will not be reclassified to Profit or Loss: Properties: - revaluation 84 84 - income taxes 64 64 Other comprehensive income for the year, net of tax Statements of Financial Position at 31 December 2013 Group Bank €000 €000 €000 €000 Assets Balances with Central Bank of Malta, Treasury Bills and cash Cheques in course of collection Derivatives Financial assets designated at fair value - - Financial investments Loans and advances to banks Loans and advances to customers Shares in subsidiary companies - - Intangible assets Property, plant and equipment Investment property Non-current assets held for sale Current tax assets Deferred tax assets Other assets Prepayments and accrued income Total assets Liabilities Derivatives Deposits by banks Customer accounts Current tax liabilities 16 24 - - Deferred tax liabilities - - Liabilities under investment contracts - - Liabilities under insurance contracts - - Other liabilities Accruals and deferred income Provisions for liabilities and other charges Subordinated liabilities Total liabilities Equity Called up share capital Revaluation reserve Retained earnings Total equity Total liabilities and equity Memorandum items Contingent liabilities Commitments The financial statements were approved and authorised for issue by the Board of Directors on 24 February 2014 and signed on its behalf by: Sonny Portelli, ChairmanMark Watkinson, Chief Executive Officer Statements of Changes in Equity for the year 1 January 2013 to 31 December 2013 Share Capital Revaluation reserve Retained Earnings Total equity Group €000 €000 €000 €000 At 1 January 2013 Profit for the year - - Other comprehensive income Available-for-sale investments: - fair value gains, net of tax - - - fair value gains transferred to profit or loss on disposal, net of tax - - Properties: - revaluation of properties, net of tax - 64 - 64 Total other comprehensive income - - Total comprehensive income for the year - Transactions with owners, recognised directly in equity Contributions by and distributions to owners: - share-based payments - - - dividends - - Total contributions by and distributions to owners - - At 31 December 2013 At 1 January 2012 Profit for the year - - Other comprehensive income Available-for-sale investments: - fair value gains, net of tax - - - fair value gains transferred to profit or loss on disposal, net of tax - - Properties - revaluation of properties, net of tax - - Total other comprehensive income - - Total comprehensive income for the year - Transactions with owners, recognised directly in equity Contributions by and distribution to owners: - share-based payments - - - dividends - - Total contributions by and distributions to owners - - At 31 December 2012 Statements of changes in equity for the year 1 January 2013 to 31 December 2013 Share Capital Revaluation reserve Retained earnings Total equity Bank €000 €000 €000 €000 At 1 January 2013 Profit for the year - - Other comprehensive income Available-for-sale investments: - fair value gains, net of tax - - - fair value gains transferred to profit or loss on disposal, net of tax - - Properties: - revaluation of properties, net of tax - 64 - 64 Total other comprehensive income - - Total comprehensive income for the year - Transactions with owners, recognised directly in equity Contributions by and distributions to owners: - share-based payments - - - dividends - - Total contributions by and distributions to owners - - At 31 December 2013 At 1 January 2012 Profit for the year Other comprehensive income Available-for-sale investments: - fair value gains, net of tax - - - fair value gains transferred to profit or loss on disposal, net of tax - - Properties - revaluation of properties, net of tax - - Total other comprehensive income - Total comprehensive income for the year Transactions with owners, recognised directly in equity Contributions by and distributions to owners: - share-based payments - - - dividends - - Total contributions by and distributions to owners - - At 31 December 2012 Statements of cash flows for the year 1 January 2013 to 31 December 2013 Group Bank €000 €000 €000 €000 Cash flows from operating activities Interest, commission and premium receipts Interest, commission and claims payments Payments to employees and suppliers Operating profit before changes in operating assets/liabilities (Increase)/decrease in operating assets: Financial assets designated at fair value - - Reserve deposit with Central Bank of Malta Loans and advances to customers and banks Treasury bills Other receivables 98 Increase/(decrease) in operating liabilities: Customer accounts and deposits by banks Other payables Net cash from operating activities before tax Tax paid Net cash from operating activities Cash flows from investing activities Dividends received 21 26 Interest received from financial investments Purchase of financial investments Proceeds from sale and maturity of financial investments Purchase of property, plant and equipment, investment property and intangible assets Proceeds on sale of property, plant and equipment and intangible assets Net cash flows from/(used in) investing activities Cash flows from financing activities Dividends paid Cash used in financing activities Increase in cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of Year Cash and cash equivalents at end of Year Basis of preparation The preliminary statement of annual results is published pursuant to Listing Rule 5.54 of the MFSA Listing Authority and Article 4 (2) (b) of the Prevention of Financial Markets Abuse (Disclosure and Notification) Regulations, 2005. Figures have been extracted from HSBC Bank Malta p.l.c.'s Annual Report and Accounts which have been audited by KPMG. These financial statements have been prepared and presented in accordance with International Financial Reporting Standards as adopted by the EU. HSBC Bank Malta p.l.c. is a member of the HSBC Group, whose ultimate parent company is HSBC Holdings plc. which is headquartered in London. The Group serves customers worldwide from over 6,300 offices in 75 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. With assets of US$2,671bn at 31 December 2013, the HSBC Group is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:24 February2014
